DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Title
The title of the invention is objected to as being insufficiently descriptive.  For search and research purposes, the title of an invention should be indicative of its inventive concept.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The following title is suggested: DISPLAY APPARATUS TO MITIGATE DIMMING PHENOMENON, AND CONTROL METHOD THEREOF.

Specification
The abstract of the disclosure is objected to because it appears to be little more than a restatement of claim 1.  Correction is required.  Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Objections
Claims 6, 10 & 20 are objected to because of the following informalities; appropriate correction is required:

Regarding claim 6, on line 3, please amend as follows:
wherein a first section among the plurality of sections is included in the first image frame

Regarding claim 10, on line 1, please amend as follows:
The display apparatus of claim 1, wherein each of the plurality of LED devices

Regarding claim 20, on line 1, please amend as follows:
The control method of claim 11, wherein each of the plurality of LED devices

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9-17 & 19-21 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C.(a)(2) as being anticipated by Matsumoto (US PGPUB 2013/0120477 A1; “Matsumoto” hereinafter).  N.B. Matsumoto is Applicant-Identified Prior Art (see IDS filed 05 November 2020; Cite #4).
Regarding claim 1, Matsumoto discloses a display apparatus (see title, “Display Apparatus Light Emission Control Method and Display Unit”) comprising:
a display (see figure 1, where Matsumoto depicts display unit 100) comprising a plurality of light emitting diode (LED) devices (see figure 1, where Matsumoto depicts light emitting elements 1 arranged in a matrix; see also paragraph 4, where Matsumoto teaches LEDs are used as light emitting elements 1);
a driver configured to drive the plurality of LED devices (see figure 1, where Matsumoto depicts driver 30 and scanner 20, both typically referred to as drivers); and
a controller (see figure 1, where Matsumoto depicts timing controller 80 and scan order controller 50) configured to control the driver to apply an image signal to each of a plurality of scan lines 

    PNG
    media_image1.png
    402
    474
    media_image1.png
    Greyscale

MATSUMOTO fig.1

(see figure 1, where Matsumoto depicts timing controller 80 coupled to scan order controller 50, and scan order controller 50 coupled to scanner 20; see also paragraph 95, where Matsumoto teaches scanning portion 20 is connected to common scan lines C0, C1, C2 so that a voltage is applied to the selected one of the common scan lines C0, C1, C2 one after another), and apply a first image signal to a first image frame period in a first scan line among the plurality of scan lines and apply the first image signal to a second image frame period in a second scan line among the plurality of scan lines (see figure 2, where Matsumoto depicts a timing chart showing a light emission control method; see also paragraph 97, where Matsumoto teaches that each of cycles CL4, CL5, CL6 represents an image to be displayed and each cycle CL is divided further into a plurality of frames FM1, FM2, FM3; in each different cycle, representing different images to be displayed, the first common scan line to receive a scan signal differs;

    PNG
    media_image2.png
    350
    690
    media_image2.png
    Greyscale

MATSUMOTO fig. 2
as depicted, first scan line C0 receives a scan signal first in each frame of cycle CL4, second scan line C1 receives a scan signal first in each frame of cycle CL5, and third scan line C2 receives a scan signal first in each frame of cycle CL6).  In this analysis, scan signals are analogous to the claimed image signals provided to scan lines, and cycles (CL4, CL5 and CL6) are analogous to the claimed image frame periods.
Regarding claim 2, Matsumoto discloses the apparatus of claim 1.  Matsumoto further discloses the controller is configured to control the driver to apply for a first time the first image signal to the first scan line in a first sub-period of the first image frame period and apply for a first time the first image signal to the first scan line in a second sub-period of the first image frame period, and control the driver to apply for a first time the first image signal to the second scan line in a first sub-period of the second image frame period and apply for a first time the first image signal to the second scan line in a second sub-period of the second image frame period (see figure 2, where Matsumoto depicts each cycle CL4, CL5, CL6 comprises a plurality of frames FM1, FM2, FM3; in each frame FM1, FM2, FM3 of a given cycle, a scan signal is provided for a first time to the same single scan line; in first cycle CL4, the scan signal is first provided to first scan line C0 and in second cycle CL5, the scan signal is first provided to second scan 
Regarding claim 3, Matsumoto discloses the apparatus of claim 2.  Matsumoto further discloses the controller is further configured to apply a final image signal among a plurality of image signals to each sub-period of the second image frame period in the first scan line (see figure 2, where Matsumoto depicts in second cycle CL5, the scan signal is provided for the last time of each frame FM1, FM2, FM3 to first scan line C0).
Regarding claim 4, Matsumoto discloses the apparatus of claim 1.  Matsumoto further discloses the second scan line is a scan line immediately below the first scan line (see figure 1, where Matsumoto depicts second scan line C1 immediately below first scan line C0).
Regarding claim 5, Matsumoto discloses the apparatus of claim 1.  Matsumoto further discloses the second scan line is a scan line after a predetermined line interval from the first scan line (see figure 1, where Matsumoto depicts second scan line C1 as a scan line after a predetermined line interval of 1 scan line from first scan line C0).
Regarding claim 6, Matsumoto discloses the apparatus of claim 1.  Matsumoto further discloses the first scan line comprises a plurality of sections, and a first section among the plurality of section [sic] is included in the first image frame period and a second section among the plurality of sections is included in the second image frame period (see figure 1, where Matsumoto depicts scan line C0 crossing the entirety of display portion 10; scan line C0 can be comprised of a left and a right side portion; see also figure 2, where Matsumoto depicts a timing chart showing a light emission control method; in each cycle CL4, CL5, CL6 both the left and right portions of scan line C0 receive a scan signal, thus the first section and the second section of scan line C0 is included in both first cycle CL4 and second cycle CL5).  In this analysis, cycles (CL4, CL5, CL6) are analogous to the claimed image frame periods.
Regarding claim 7, Matsumoto discloses the apparatus of claim 1.  Matsumoto further discloses the second image frame period is a frame period after a predetermined frame period interval from the first image frame period (see figure 2, where Matsumoto depicts a timing chart showing a light emission control method; second cycle CL5 is a cycle after a predetermined cycle interval of 1 cycle from the first cycle).  In this analysis, cycles (CL4, CL5, CL6) are analogous to the claimed image frame periods.
Regarding claim 9, Matsumoto discloses the apparatus of claim 1.  Matsumoto further discloses the controller is further configured to, based on a third image signal being finally applied to a last one of a plurality of frame periods in a third scan line, apply a fourth image signal to the second image frame period of the second scan line adjacent to the third scan line (see figure 2, where Matsumoto depicts a timing chart showing a light emission control method; after a scan signal is applied to third scan line C2 in the last frame FM3 of cycle CL4, a scan signal is applied to second scan line C1 in the first frame FM1 of cycle CL5.  In this analysis, cycles (CL4, CL5, CL6) are analogous to the claimed image frame periods, scan signals are analogous to the claimed image signals, and frames (FM1, FM2, FM3) are analogous to the claimed plurality of frame periods.
Regarding claim 10, Matsumoto discloses the apparatus of claim 1.  Matsumoto further discloses the plurality of LED devices is [sic] a micro LED device (see paragraph 94, where Matsumoto teaches LEDs are used as light emitting elements 1; micro LED devices are LEDs, thus the LEDs of Matsumoto could be micro LED devices).
Regarding claim 11, this method claim essentially restates the limitations of apparatus claim 1, in that the apparatus of claim 1 appears configured to perform the method steps of claim 11.  Furthermore, the display unit 100 as depicted in figure 1 of Matsumoto appears to be driven in a passive matrix method, as the light emitting elements 1 are arranged in a matrix, and as taught by Matsumoto in paragraph 49, individual light emitting elements are not individually addressed but are energized by 
Regarding claim 12, this method claim essentially restates the limitations of apparatus claim 2, in that the apparatus of claim 2 appears configured to perform the method steps of claim 12.  Therefore, the same analysis applies to claim 12.
Regarding claim 13, this method claim essentially restates the limitations of apparatus claim 3, in that the apparatus of claim 3 appears configured to perform the method steps of claim 13.  Therefore, the same analysis applies to claim 13.
Regarding claim 14, this method claim essentially restates the limitations of apparatus claim 4, in that the apparatus of claim 4 appears configured to perform the method steps of claim 14.  Therefore, the same analysis applies to claim 14.
Regarding claim 15, this method claim essentially restates the limitations of apparatus claim 5, in that the apparatus of claim 5 appears configured to perform the method steps of claim 15.  Therefore, the same analysis applies to claim 15.
Regarding claim 16, this method claim essentially restates the limitations of apparatus claim 6, in that the apparatus of claim 6 appears configured to perform the method steps of claim 16.  Therefore, the same analysis applies to claim 16.
Regarding claim 17, this method claim essentially restates the limitations of apparatus claim 7, in that the apparatus of claim 7 appears configured to perform the method steps of claim 17.  Therefore, the same analysis applies to claim 17.
Regarding claim 19, this method claim essentially restates the limitations of apparatus claim 9, in that the apparatus of claim 9 appears configured to perform the method steps of claim 19.  Therefore, the same analysis applies to claim 19.
Regarding claim 20, this method claim essentially restates the limitations of apparatus claim 10, in that the apparatus of claim 10 appears configured to perform the method steps of claim 20.  Therefore, the same analysis applies to claim 20.
Regarding claim 21, Matsumoto discloses a display apparatus (see title, “Display Apparatus Light Emission Control Method and Display Unit”) comprising:
a display (see figure 1, where Matsumoto depicts display unit 100) comprising a plurality of light emitting diode (LED) devices (see figure 1, where Matsumoto depicts light emitting elements 1 arranged in a matrix; see also paragraph 4, where Matsumoto teaches LEDs are used as light emitting elements 1);
a driver configured to drive the plurality of LED devices (see figure 1, where Matsumoto depicts driver 30 and scanner 20, both typically referred to as drivers); and
a controller (see figure 1, where Matsumoto depicts timing controller 80 and scan order controller 50) configured to control the driver to display an image frame by applying an image signal in a scan line unit (see figure 1, where Matsumoto depicts timing controller 80 coupled to scan order controller 50 and subsequently to scanner 20; see also paragraph 95, where Matsumoto teaches scanning portion 20 is connected to common lines C0, C1, C2 so that a voltage is applied to the selected one of the common lines C0, C1, C2 one after another; see also paragraph 97, where Matsumoto teaches that each of cycles CL4, CL5, CL6 represents an image to be displayed);
wherein the controller is configured to:
control the driver to apply for a first time an image signal corresponding to a first scan line in a first sub-period of a first image frame period, and sequentially apply an image signal corresponding to each of remaining scan lines excluding the first scan line from among a plurality of scan lines (see figure 2, where Matsumoto depicts a timing chart showing a light emission control method; see also paragraph 97, where Matsumoto teaches each cycle CL is divided further into a plurality of frames FM1, FM2, FM3; 
apply for a first time an image signal corresponding to the first scan line in a second sub-period of the first image frame period, and sequentially apply an image signal corresponding to each of remaining scan lines excluding the first scan line (see figure 2, where Matsumoto depicts in frame FM2 of cycle CL4, a scan signal is applied first to first scan line C0, then to second scan line C1 and then to third scan line C2);
apply for a first time an image signal corresponding to a second scan line in a first sub-period of a second image frame period, sequentially apply an image signal corresponding to each of remaining scan lines excluding the second scan line from among the plurality of scan lines, and apply for a last time an image signal corresponding to the first scan line from among the remaining scan lines (see figure 2, where Matsumoto depicts in frame FM1 of cycle CL5, a scan signal is applied first to second scan line C1 and then to third scan line C2 and then to first scan line C0), and
apply for a first time an image signal corresponding to the second scan line in a second sub-period of the second image frame period, sequentially apply an image signal corresponding to each of remaining scan lines excluding the second scan line, and apply for a last time an image signal corresponding to the first scan line from among the remaining scan lines (see figure 2, where Matsumoto depicts in frame FM2 of cycle CL5, a scan signal is applied first to second scan line C1 and then to third scan line C2 and then to first scan line C0).  In this analysis, scan signals are analogous to the claimed image signals applied to scan lines, cycles (CL4, CL5 and CL6) are analogous to the claimed image frame periods, and frames FM1, FM2, FM3) are analogous to the claimed sub-periods of image frame periods.


Allowable Subject Matter
Claims 8 & 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Matsumoto is silent regarding at least adjusting a predetermined frame interval based on a brightness information of a first image frame.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lee et al. (U.S. Patent 10,878,749 B2) discloses Display Device and Driving Method Thereof; at claim 1, Lee teaches a display device, comprising: a plurality of first pixels coupled to first scan lines and data lines; and a plurality of second pixels coupled to second scan lines and the data lines, wherein each of the first scan lines is to receive first scan signals during a first period of a frame period, each of the second scan lines is to receive second scan signals during a second period of the frame period, and each of the first scan lines is to receive the first scan signals during a third period of the frame period.
Hotelling et al. (U.S. Patent 8,947,413 B2) discloses Changing Display Artifacts Across Frames; at claim 21, Hotelling teaches updating a plurality of consecutive image frames of a display screen, each image frame being updated by scanning a plurality of lines of sub-pixels in a selected one of a plurality of different scanning orders, wherein updating the plurality of consecutive image frames includes periodically changing the selection of scanning order, wherein each scanning order of the plurality of scanning orders comprises a plurality of 
Takatori et al. (US PGPUB 2005/0225545 A1) discloses Liquid Crystal Display Apparatus and Method of Driving the same; at paragraph 92, Takatori teaches a sequence or order in which scan lines are scanned in the first field of each of a plurality of frames is different from that in the second field of each of a plurality of frames.  Specifically, in the first field, the scanning is performed downward from the first scan line to the eighth scan line, and in the second field, the scanning is performed upward from the eighth scan line to the first scan line. The scanning in the first and second fields may be performed in sequences opposite to the respective sequences described above.
Chang (US PGPUB 2008/0224984 A1) discloses Method for Driving a Display Panel.  Chang teaches altering the order in which gate lines are driven, frame image by frame image.

    PNG
    media_image3.png
    527
    544
    media_image3.png
    Greyscale

CHANG Fig. 14
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY LEE whose telephone number is (571)270-7306.  The examiner can normally be reached on MTWF 0930-1800; TH 1030-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENT CHANG can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURENCE J LEE/               Primary Examiner, Art Unit 2624